Memorandum: In view of the strength of the People’s case and the absence of any legitimate defenses, the record reveals that defense counsel provided adequate and meaningful representation (see, People v Baldi, 54 NY2d 137, 146-147; People v Mapp, 47 NY2d 939, 940). The trial court did not abuse its discretion in closing the courtroom and excluding defendant’s family during the testimony of the undercover police officer. The court was informed during an in camera hearing that the officer was involved in ongoing narcotics investigations and that his safety would be jeopardized if he testified in public (see, People v Richards, 157 AD2d 753, affd 77 NY2d 969). Moreover, there was no showing of a compelling need for defendant’s family to be present (cf., People v Kin Kan, 78 NY2d 54, 59, rearg denied 78 NY2d 1008). (Appeal from Judgment of Monroe County Court, Maloy, J.— Criminal Sale Controlled Substance, 1st Degree.) Present— Callahan, J. P., Doerr, Green, Balio and Lawton, JJ.